Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  amended claims 1 to 15 are allowed.  Claim 1 is allowed because the prior art individual or taken as a whole does not teach the body of the support having a plane, wherein at least part of the fixation element is part of the plane of the body, the fixation element of the support fixating the light source support to the support and comprising a central part which is configurable in a first configuration and in a second configuration different from the first configuration, two protruding elements of the fixation element configured extending from the central part in both configurations, terminal parts of the respective protruding elements having a first mutual distance in the first configuration of the central part which is larger than a second mutual distance in the second configuration of the central part, the fixation element configured to receive the light source support in the first configuration and to fixate the light source support to the support by the protruding elements in the second configuration, when the central part of the fixation element is in the first configuration, the light source support can be pressed in the fixation element by applying a force in a first direction so that the central part snaps or jumps into the second configuration, when the central part of the fixation element is in the second configuration, the light source support can be released from the fixation element by applying a force in a second direction, the first direction and the second direction are perpendicular to the plane with the second direction being opposite to the first direction.  Claims 2 to 15 depend on claim 1 and as such are also allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roys et al. is cited to show other support having fixation elements for clamping the light source support to the support (figures 7 to 10) by pressing the light source support toward the support (figures 7 to 10), and McCanless is cited to show other support having fixation elements for clamping the light source support to the support by inserting and sliding the light source support to the fixation elements of the support (figures 10 to 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875